
	

113 S1467 IS: FISA Court Reform Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1467
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Blumenthal (for
			 himself, Mrs. Murray,
			 Mr. Wyden, Mr.
			 Udall of Colorado, Mr.
			 Merkley, Mr. Udall of New
			 Mexico, Mrs. Gillibrand,
			 Mr. Coons, Mr.
			 Whitehouse, Mr. Tester,
			 Mr. Franken, Ms. Baldwin, Mr.
			 Heinrich, Mr. Markey,
			 Ms. Hirono, and Mr. Schatz) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish the Office of the Special Advocate to
		  provide advocacy in cases before courts established by the Foreign Intelligence
		  Surveillance Act of 1978 and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the FISA Court Reform Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)DecisionThe
			 term decision means a decision, order, or opinion issued by the
			 FISA Court or the FISA Court of Review.
			(2)FISAThe
			 term FISA means the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1801 et seq.).
			(3)FISA
			 CourtThe term FISA Court means the court
			 established under section 103(a) of FISA (50 U.S.C. 1803(a)).
			(4)FISA Court of
			 ReviewThe term FISA Court of Review means the court
			 of review established under section 103(b) of FISA (50 U.S.C. 1803(b)).
			(5)OfficeThe
			 term Office mean the Office of the Special Advocate established
			 under section (3)(a).
			(6)Significant
			 construction or interpretation of lawThe term significant
			 construction or interpretation of law means a significant construction
			 or interpretation of a provision, as that term is construed under section
			 601(c) of FISA (50 U.S.C. 1871(c)).
			(7)Special
			 AdvocateThe term Special Advocate means the
			 Special Advocate appointed under section 3(b).
			3.Office of the
			 Special Advocate
			(a)EstablishmentThere
			 is established in the executive branch as an independent establishment, as
			 defined in section 104 of title 5, United States Code, an Office of the Special
			 Advocate.
			(b)Special
			 Advocate
				(1)In
			 generalThe head of the Office is the Special Advocate.
				(2)Appointment and
			 term
					(A)AppointmentThe
			 presiding judge of the FISA Court of Review shall appoint the Special Advocate
			 from the list of candidates submitted under subparagraph (B).
					(B)List of
			 candidatesThe Privacy and Civil Liberties Oversight Board shall
			 submit to the presiding judge of the FISA Court of Review a list of not less
			 than 5 qualified candidates to serve as Special Advocate.
					(C)Security
			 ClearanceAn individual may be appointed Special Advocate without
			 regard to whether the individual possesses a security clearance on the date of
			 the appointment.
					(D)Term and
			 dismissalA Special Advocate shall be appointed for a term of 5
			 years and may be fired only for good cause shown, including the demonstrated
			 inability to qualify for an adequate security clearance.
					(E)ReappointmentThere
			 shall be no limit to the number of consecutive terms served by a Special
			 Advocate. The reappointment of a Special Advocate shall be made in the same
			 manner as appointment of a Special Advocate.
					(F)Acting Special
			 AdvocateIf the position of Special Advocate is vacant, the
			 presiding judge of the FISA Court of Review may appoint an Acting Special
			 Advocate from among the qualified employees of the Office. If there are no such
			 qualified employees, the presiding judge of the FISA Court of Review may
			 appoint an Acting Special Advocate from the most recent list of candidates
			 provided by the Privacy and Civil Liberties Oversight Board pursuant to
			 subparagraph (B). The Acting Special Advocate shall have all of the powers of a
			 Special Advocate and shall serve until a Special Advocate is appointed.
					(3)EmployeesThe
			 Special Advocate is authorized, without regard to the civil service laws and
			 regulations, to appoint and terminate employees of the Office.
				(c)Security
			 clearancesThe appropriate departments, agencies, and elements of
			 the executive branch shall cooperate with the Office, to the extent possible
			 under existing procedures and requirements, to expeditiously provide the
			 Special Advocate and appropriate employees of the Office with the security
			 clearances necessary to carry out the duties of the Special Advocate.
			(d)Duties and
			 authorities of the Special Advocate
				(1)In
			 generalThe Special Advocate—
					(A)shall review each
			 application to the FISA Court by the Attorney General;
					(B)shall review each
			 decision of the FISA Court or the FISA Court of Review issued after the date of
			 the enactment of this Act and all documents and other material relevant to such
			 decision in a complete, unredacted form;
					(C)shall participate
			 in a proceeding before the FISA Court if appointed to participate by the FISA
			 Court under section 4(a);
					(D)may request to
			 participate in a proceeding before the FISA Court;
					(E)shall participate
			 in such a proceeding if such request is granted;
					(F)may request
			 reconsideration of a decision of the FISA Court under section 4(b);
					(G)may appeal or
			 seek review of a decision of the FISA Court or the FISA Court of Review under
			 section 5; and
					(H)shall participate
			 in such appeal or review.
					(2)AdvocacyThe
			 Special Advocate shall protect individual rights by vigorously advocating
			 before the FISA Court or the FISA Court of Review, as appropriate, in support
			 of legal interpretations that minimize the scope of surveillance and the extent
			 of data collection and retention.
				(3)Utilization of
			 outside counselThe Special Advocate—
					(A)may delegate to a
			 competent outside counsel any duty or responsibility of the Special Advocate
			 with respect to participation in a matter before the FISA Court, the FISA Court
			 of Review, or the Supreme Court of the United States; and
					(B)may not delegate
			 to outside counsel any duty or authority set out in subparagraph (A), (B), (D),
			 (F), or (G) of paragraph (1).
					(4)Availability of
			 documents and materialThe FISA Court or the FISA Court of
			 Review, as appropriate, shall order any agency, department, or entity to make
			 available to the Special Advocate, or appropriate outside counsel if utilized
			 by the Special Advocate under paragraph (3), any documents or other material
			 necessary to carry out the duties described in paragraph (1).
				4.Advocacy before
			 the FISA Court
			(a)Appointment To
			 participate
				(1)In
			 generalThe FISA Court may appoint the Special Advocate to
			 participate in a FISA Court proceeding.
				(2)StandingIf
			 the Special Advocate is appointed to participate in a FISA Court proceeding
			 pursuant to paragraph (1), the Special Advocate shall have standing as a party
			 before the FISA Court in that proceeding.
				(b)Reconsideration
			 of a FISA Court decision
				(1)Authority to
			 move for reconsiderationThe Special Advocate may move the FISA
			 Court to reconsider any decision of the FISA Court made after the date of the
			 enactment of this Act by petitioning the FISA Court not later than 30 days
			 after the date on which all documents and materials relevant to the decision
			 are made available to the Special Advocate.
				(2)Discretion of
			 the FISA CourtThe FISA Court shall have discretion to grant or
			 deny a motion for reconsideration made pursuant to paragraph (1).
				(c)Amicus curiae
			 participation
				(1)Motion by the
			 Special AdvocateThe Special Advocate may file a motion with the
			 FISA Court to permit and facilitate participation of amicus curiae, including
			 participation in oral argument if appropriate, in any proceeding. The FISA
			 Court shall have the discretion to grant or deny such a motion.
				(2)Facilitation by
			 the FISA CourtThe FISA Court may, sua sponte, permit and
			 facilitate participation by amicus curiae, including participation in oral
			 argument if appropriate, in proceedings before the FISA Court.
				(3)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the FISA Court
			 shall promulgate rules to provide the public with information sufficient to
			 allow interested parties to participate as amicus curiae.
				5.Appellate
			 review
			(a)Appeal of FISA
			 Court decisions
				(1)Authority to
			 appealThe Special Advocate may appeal any decision of the FISA
			 Court issued after the date of the enactment of this Act not later than 90 days
			 after the date the decision is issued, unless it would be apparent to all
			 reasonable jurists that such decision is dictated by statute or by precedent
			 handed down after such date of enactment.
				(2)Standing as
			 appellantIf the Special Advocate appeals a decision of the FISA
			 Court pursuant to paragraph (1), the Special Advocate shall have standing as a
			 party before the FISA Court of Review in such appeal.
				(3)Mandatory
			 reviewThe FISA Court of Review shall review any FISA Court
			 decision appealed by the Special Advocate and issue a decision in such
			 appeal.
				(4)Standard of
			 reviewThe standards for a mandatory review of a FISA Court
			 decision pursuant to paragraph (3) shall be—
					(A)de novo with
			 respect to issues of law; and
					(B)clearly erroneous
			 with respect to determination of facts.
					(5)Amicus curiae
			 participation
					(A)In
			 generalThe FISA Court of Review shall accept amicus curiae
			 briefs from interested parties in all mandatory reviews pursuant to paragraph
			 (3) and shall provide for amicus participation in oral argument if
			 appropriate.
					(B)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the FISA Court
			 of Review shall promulgate rules to provide the public with information
			 sufficient to allow interested parties to participate as amicus curiae.
					(b)Review of FISA
			 Court of Review decisions
				(1)AuthorityThe
			 Special Advocate may seek a writ of certiorari from the Supreme Court of the
			 United States for review of any decision of the FISA Court of Review.
				(2)StandingIn
			 any proceedings before the Supreme Court of the United States relating to a
			 petition of certiorari filed under paragraph (1) and any proceedings in a
			 matter for which certiorari is granted, the Special Advocate shall have
			 standing as a party.
				6.Disclosure
			(a)Requirement To
			 discloseThe Attorney General shall publicly disclose—
				(1)all decisions
			 issued by the FISA Court or the FISA Court of Review after July 10, 2003, that
			 include a significant construction or interpretation of law;
				(2)any decision of
			 the FISA Court appealed by the Special Advocate pursuant to this Act;
			 and
				(3)any FISA Court of
			 Review decision that is issued after an appeal by the Special Advocate.
				(b)Disclosure
			 describedFor each disclosure required by subsection (a) with
			 respect to a decision, the Attorney General shall make available to the public
			 documents sufficient—
				(1)to identify with
			 particularity each legal question addressed by the decision and how such
			 question was resolved;
				(2)to describe in
			 general terms the context in which the matter arises;
				(3)to describe the
			 construction or interpretation of any statute, constitutional provision, or
			 other legal authority relied on by the decision; and
				(4)to indicate
			 whether the decision departed from any prior decision of the FISA Court or FISA
			 Court of Review.
				(c)Documents
			 describedThe Attorney General shall satisfy the disclosure
			 requirements in subsection (b) by—
				(1)releasing a FISA
			 Court or FISA Court of Review decision in its entirety or as redacted;
				(2)releasing a
			 summary of a FISA Court or FISA Court of Review decision; or
				(3)releasing an
			 application made to the FISA Court, briefs filed before the FISA Court or the
			 FISA Court of Review, or other materials, in full or as redacted.
				(d)Extensive
			 disclosureThe Attorney General shall release as much information
			 regarding the facts and analysis contained in a decision described in
			 subsection (a) or documents described in subsection (c) as is consistent with
			 legitimate national security concerns.
			(e)Timing of
			 disclosure
				(1)Decisions
			 issued prior to enactmentA decision issued prior to the date of
			 the enactment of this Act that is required to be disclosed under subsection
			 (a)(1) shall be disclosed not later than 180 days after the date of the
			 enactment of this Act.
				(2)FISA Court
			 decisionsThe Attorney General shall release FISA Court decisions
			 appealed by the Special Advocate not later than 30 days after the date the
			 appeal is filed.
				(3)FISA Court of
			 Review decisionsThe Attorney General shall release FISA Court of
			 Review decisions appealed by the Special Advocate not later than 90 days after
			 the date the appeal is filed.
				(f)Petition by the
			 Special Advocate
				(1)Authority to
			 petitionThe Special Advocate may petition the FISA Court or FISA
			 Court of Review to order—
					(A)the public
			 disclosure of a decision of such a Court, and documents or other material
			 relevant to such a decision, previously designated as classified information;
			 or
					(B)the release of an
			 unclassified summary of such decisions and documents.
					(2)Contents of
			 petitionEach petition filed under paragraph (1) shall contain a
			 detailed declassification proposal or a summary of the decision and documents
			 that the Special Advocate proposes to have released publicly.
				(3)Role of the
			 Attorney General
					(A)Copy of
			 petitionThe Special Advocate shall provide to the Attorney
			 General a copy of each petition filed under paragraph (1).
					(B)OppositionThe
			 Attorney General may oppose a petition filed under paragraph (1) by submitting
			 any objections in writing to the FISA Court or the FISA Court of Review, as
			 appropriate, not later than 90 days after the date such petition was
			 submitted.
					(4)Public
			 availabilityNot less than 91 days after receiving a petition
			 under paragraph (1), and taking into account any objections from the Attorney
			 General made under paragraph (3)(B), the FISA Court or FISA Court of Review, as
			 appropriate, shall declassify and make readily available to the public any
			 decision, document, or other material requested in such petition, if such
			 decision, document, or other material pertain to a decision that contains a
			 significant construction or interpretation of law, to the greatest extent
			 possible, consistent with legitimate national security considerations.
				(5)Effective
			 dateThe Special Advocate may not file a petition under paragraph
			 (1) until 181 days after the date of the enactment of this Act, except with
			 respect to a decision appealed by the Special Advocate.
				7.Annual report to
			 Congress
			(a)Requirement for
			 annual reportThe Special Advocate shall submit to Congress an
			 annual report on the implementation of this Act.
			(b)ContentsEach
			 annual report submitted under subsection (a) shall—
				(1)detail the
			 activities of the Office;
				(2)provide an
			 assessment of the effectiveness of this Act; and
				(3)propose any new
			 legislation to improve the functioning of the Office or the operation of the
			 FISA Court or the FISA Court of Review.
				8.Preservation of
			 rightsNothing in this Act
			 shall be construed—
			(1)to provide the
			 Attorney General with authority to prevent the FISA Court or FISA Court of
			 Review from declassifying decisions or releasing information pursuant to this
			 Act; and
			(2)to eliminate the
			 public’s ability to secure information under section 552 of title 5, United
			 States Code (commonly known as the Freedom of Information Act)
			 or any other provision of law.
			
